Citation Nr: 1451132	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-29 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a right hip disorder secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to January 1977; however, his character of service from June 29, 1974 to January 1977 has been determined to preclude entitlement to VA benefits, based on that period of service.  In September 2013 the Veteran died.  The appellant is the Veteran's surviving spouse and substitute claimant in the Veteran's unresolved appeals for service connection.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri; which denied, in pertinent part, reopening of claims for service connection for lumbar spine disorder and right hip disorder.

In May 2012 the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing at the St. Louis RO.  A transcript of that hearing is of record.  In a decision dated in July 2012 the Board, in pertinent part, reopened, and then denied, the claims for service connection for a lumbar spine disorder and a right hip disorder.  

In November 2012, the Veteran appealed the Board's July 2012 denial of these claims to the Court of Appeals for Veterans Claims (Court).  In April 2013, the parties filed a Joint Motion for Remand regarding these issues, which the Court granted in an Order dated in May 2013.  

The Board notes that in its April 2013 Joint Motion for Remand the parties stipulated that they wished to vacate "those portions of the July 2012 decision on appeal only to the extent that the Board denied the Veteran's lumbar spine claim as secondary to his service-connected right ankle injury residuals, and the right hip claim only as secondary to the lumbar spine condition."  The Board has accordingly framed the issues as ordered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2013 Joint Motion for Remand the parties determined that the Board erred in its July 2012 decision by failing to discuss a particular piece of evidence favorable to the claims; i.e., a November 2009 physical therapy report.  The parties also agreed that on remand, the appellant could submit additional evidence and arguments to the Board, and the Board could "seek any other evidence it feels is necessary" to the timely resolution of the appellant's claims.  

In November 2013, the appellant's attorney submitted relevant new medical evidence regarding the claims.  See October 2013 letter from Aliya Ali, MD., an internist.  According to this physician, the Veteran's documented left lateral shift of his lumbar spine is related to his right ankle disability.  It is unclear whether the left lateral shift of the lumbar spine simply refers to the Veteran's posture, or if it is a disease or injury for which compensation may be paid (38 C.F.R. § 3.303(a)); so this evidence is inadequate for resolution of the claim.  In any event, because this evidence was not before the February 2011 VA examiner, whose opinion was previously relied upon in deciding the case, the Board concludes that it should be considered by that examiner.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Under the circumstances described above, the case is REMANDED for the following action:

1.  Return the case to the February 2011 VA examiner for re-review of the relevant medical evidence.  The examiner is specifically requested to review the November 2009 private physical therapist's report and opinion from Carrie Peifer, and the newly submitted October 2013 letter/opinion from Dr. Aliya Ali.  The examiner is then requested to advise as to the following: 

a) Whether "lateral shift of the lumbar spine" is an injury, or a disease entity in and of itself;
b) whether it is at least as likely as not that a diagnosed lumbar spine disorder was secondary to (caused by, aggravated by) the Veteran's service-connected right ankle disorder, to include associated gait impairment; 
c)   whether it is at least as likely as not that a diagnosed right hip disorder was secondary to (caused by, aggravated by) a lumbar spine disorder.

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability, beyond its natural clinical course.

In formulating the requested opinions the examiner is requested to comment upon the assertions in the above mentioned November 2009 and October 2013 evidence.  

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly so state, and explain why that is so.

NOTE:  If the February 2011 examiner is no longer available, refer the matter to another VA examiner for complete evidentiary review and the requested opinions.

2.  Then, re-adjudicate the issues on appeal.  If any benefit sought on appeal is not granted, furnish the appellant and her attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, return the case to the Board for further appellate action, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

